DETAILED ACTION
The present application, filed on, after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group II (Invention II) and SEQ ID NOs: 9 and 10 in the reply filed on 05/03/2022 is acknowledged.  
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL

2.	Claims 19-21 and SEQ ID NOs: 9 and 10 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claim 19 is objected to for depending from withdrawn claim 7.  Amending claim 19 to recite the subject matter of claim 7 is required.  For examination purposes it is assumed that the claim encompasses the subject matter of claim 7.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 is directed toward a method for producing a chemical comprising culturing the synthetic microorganism of claim 7 which encompasses a synthetic microorganism comprising at least one exogenous synthetic polynucleotide of claims 1, 2, 3, or 4 and a microorganism.  The claim is vague and indefinite since it is unclear how a synthetic microorganism can comprise another microorganism and the recited polynucleotides.  The claim is vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the synthetic polynucleotides encoding any soluble diiron monooxygenase and the specific amino acid sequence SEQ ID NO and structure of the diiron monooxygenase are not known and not recited in the claim.  The claim is vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the protein folding chaperone coding region encoding any protein folding chaperone and the specific amino acid sequence SEQ ID NO and structure of the protein folding chaperone are not known and not recited in the claim.  The claim is vague and indefinite since the specific mutations to the synthetic polynucleotide of claim 1 that increases specificity for a monooxygenase substrate and/or increases production of a chemical is not known and not recited in the claims.  Dependent claims 20 and 21 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing methanol or ethanol comprising culturing an engineered E. coli  under suitable culture conditions and for a sufficient period of time to produce methanol or ethanol, said engineered E. coli comprising a polynucleotide comprising the nucleotide of SEQ ID NO: 9 encoding the soluble diiron monooxygenase comprising the amino acid sequence of SEQ ID NO: 10 which is linked to at least one promoter functional in E. coli and a nucleic acid encoding at least one protein folding chaperone which is linked to at least one promoter functional in E. coli; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any synthetic polynucleotide of any nucleotide sequence and structure for any soluble diiron monooxygenase enzyme of any amino acid sequence and structure which can be expressed in any microorganism of interest where the monooxygenase enzyme includes any mutants and variants thereof having any mutation increases specificity for any monooxygenase substrate including ethane and/or increases production of any chemical, any synthetic microorganism comprising said synthetic polynucleotide, and any method for producing any chemical comprising culturing said synthetic microorganism.
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed diiron monooxygenase and mutations that increases specificity for the diiron monooxygenase substrate and/or increases production of a chemical, which is not guidance for making and/or using the claimed invention.
The specification provides guidance, prediction, and working examples a for a method for producing methanol or ethanol comprising culturing an engineered E. coli  under suitable culture conditions and for a sufficient period of time to produce methanol or ethanol, said engineered E. coli comprising a polynucleotide comprising the nucleotide of SEQ ID NO: 9 encoding the soluble diiron monooxygenase comprising the amino acid sequence of SEQ ID NO: 10 which is linked to at least one promoter functional in E. coli and a nucleic acid encoding at least one protein folding chaperone which is linked to at least one promoter functional in E. coli.  The specification, however, does not provide guidance, prediction, and working examples for making and/or using the invention as claimed.  
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed diiron monooxygenase from any biological source or making amino acid substitutions, deletions, insertions, and combinations thereof to SEQ ID NO: 10; screening for proteins that still retain enzymatic activity; transforming any microorganism to express the protein having diiron monooxygenase activity; and determining if the microorganism can produce methanol, ethanol, propanol, butanol, or naphthol.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 20 and 21 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20050176121 (08/11/2005; PTO 892) in view of Accession P22869 (01-AUG-1991; IDS filed 05/03/2022), Accession P22869 (01-AUG-1991.  Alignment to SEQ ID NO: 10; IDS filed 05/03/2022), Lee et al. (Appl Microbiol Biotechnol. 2004 Feb;63(5):549-52. Epub 2003 Jun 24; IDS filed 05/03/2022), Franceschin et al.  (J Biol Chem. 2012 Jun 29;287(27):22626-34. Epub 2012 May 17; IDS filed 05/03/2022).

US20050176121 teach a synthetic microorganism of Escherichia coli [0015], line 3, comprising one or more genetic modifications encoding a soluble methane monooxygenase (sMMO) that allows said E. coli to oxidize methane, wherein the genetic modification comprises genes mmoB, mmoC, mmoX, mmoY and mmoZ, [0025]-[0038], all lines.  US20050176121 teach that E. coli. can grow using methane as a carbon source (page 14, claim 9) and oxidize methane (page 14, claim 1 and 9).  Plasmids are used for expression of the enzyme, sMMO, [0038], all lines.  US20050176121 teaches a method for producing an alcohol comprising (A) culturing a recombinant of a microorganism that does not inherently utilize an alkane, and an alcohol which is generated by oxidation of an alkane, whereby said recombinant has acquired an ability to convert the alkane into the alcohol due to transformation with a DNA encoding a methane oxygenase, and (B) allowing the obtained culture, cells isolated from the culture, or processed product of the said cells to exist with the alkane to produce the alcohol, wherein said microorganism is Escherichia coli, the alkane is methane, and said alcohol is methanol (claims 1-9).  The teachings of the reference differ from the claims in that the synthetic E.coli does not comprise the recited synthetic polynucleotide.

Accession P22869 teaches the nucleic acid having 98.1% identity to SEQ ID NO: 9 encoding the Methylococcus capsulatus methane monooxygenase (see attached alignment).

Accession P22869 teaches the Methylococcus capsulatus methane monooxygenase having an amino acid sequence that is 100% identical to SEQ ID NO: 10 (see attached alignment).

Lee et al. teach that cyclohexanone monooxygenase ( CHMO) gene of Acinetobacter sp. NCIMB 9871 was simultaneously expressed with the genes encoding molecular chaperones and foldases in Escherichia coli, where the recombinant E. coli strain simultaneously expressing the genes for CHMO, GroEL/GroES and DnaK/DnaJ/GrpE showed a specific CHMO activity of 111 units g(-1) cell protein, corresponding to a 38-fold enhancement in CHMO activity compared with the control E. coli strain expressing the CHMO gene alone (see entire publication and abstract especially pages 549-51, Table 1, and Fig. 1).

Franceschin et al. teach the steroid monooxygenase (STMO) from Rhodococcus rhodochrous which catalyzes the Baeyer-Villiger conversion of progesterone into progesterone acetate using FAD as prosthetic group and NADPH as reducing cofactor; exploration of the active site and substrate-binding site by site-directed mutagenesis studies using the PfuUltra Hotstart PCR Master Mix; and the investigation of six mutants that target residues on the surface of the substrate-binding site reveals that enzymatic conversions of both progesterone and phenylacetone are largely insensitive to relatively drastic amino acid changes, with some mutants even displaying enhanced activity on progesterone (see entire publication especially pages 22626-32, Tables 1-3, and Figs. 1-4).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention where a synthetic polynucleotide is constructed to comprise the nucleic acid encoding the Methylococcus capsulatus methane monooxygenase Accession P22869 linked to a promoter operable in the synthetic E.coli of US20050176121 and the gene encoding GroEL/GroES of Lee et al.  linked to a promoter operable in the synthetic E.coli of US20050176121, transforming the synthetic E.coli of US20050176121 to overexpress the synthetic polynucleotide, and culturing the synthetic E.coli under suitable culture conditions and for a sufficient period of time to produce a chemical including ethanol and/or methanol as taught by US20050176121.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to obtain a synthetic E.coli overexpressing the Methylococcus capsulatus methane monooxygenase which can be used to produce a chemical including methanol, ethanol, propanol, butanol, or naphthol where the expression of the GroEL/GroES of Lee et al. would assist in the proper production and folding of enzymatically active methane monooxygenase.  Alternatively, it would have been obvious to use the methods of Franceschin et al. to make the mutation of E to N at position 240 in Methylococcus capsulatus methane monooxygenase of Accession P22869 which corresponds to position 240 of SEQ ID NO: 10 of the instant application to improve enzymatic activity and specificity to ethane and/or methane, obtain the encoding nucleic acid encoding the mutant methane monooxygenase, operably link the encoding nucleic acid to a promoter operable in the synthetic E.coli of US20050176121, construct a synthetic polynucleotide to comprise the nucleic acid and the gene encoding GroEL/GroES linked to a promoter operable in the synthetic E.coli of US20050176121, transforming the synthetic E.coli of US20050176121 to overexpress the synthetic polynucleotide, and culturing the synthetic E.coli under suitable culture conditions and for a sufficient period of time to produce a chemical including ethanol and/or methanol as taught by US20050176121.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming E.coli with synthetic polynucleotides for producing chemicals including methanol are known in the art as shown by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10894951 (01/19/2021; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a method for producing a chemical, comprising culturing a synthetic microorganism as recited in claim 7 under suitable culture conditions and for a sufficient period of time to produce the chemical.  Thus, the teachings anticipate the claimed invention.



Conclusion

13.	No claim is allowed.

14.	Any inquiry concerning this communication, earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the,ganization where this application, proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR, Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, access to the automated information system, call 800-786-9199 (IN USA, CANADA), 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652